Citation Nr: 1100961	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-04 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for a low back disorder.

2.	Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.

3.	Entitlement to service connection for respiratory disease.

4.	Entitlement to service connection for right ankle disability.

5.	Entitlement to service connection for left ankle disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Louisville, Kentucky, 
RO.

The issues of entitlement to service connection for right and 
left ankle disabilities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The RO denied service connection for a low back disorder in a 
July 2003 decision.  The Veteran did not appeal the RO 
decision and it is final.

2.	Evidence received since the July 2003 RO decision does not 
raise a reasonable possibility of substantiating the claim of 
service connection for a low back disorder. 

3.	The Veteran's psychiatric disabilities to include 
schizophrenia were not incurred in service and are not related 
to service.

4.	The evidence of record does not demonstrate that the Veteran 
has a respiratory disease.



CONCLUSION OF LAW

1.	The July 2003 RO decision denying service connection for low 
back condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2010).

2.	New and material evidence sufficient to reopen the claim for 
service connection for a low back condition has not been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).

3.	The criteria for service connection for a psychiatric 
disorder, to include schizophrenia have not been met.  38 
U.S.C.A. §§ 1101, 1131, 1133, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2010).

4.	The criteria for service connection for a respiratory disease 
have not been met.  38 U.S.C.A. §§ 1101, 1131, 1133, 5107 
(West 2002); 38 C.F.R. § 3.303(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  The notice requirements may be satisfied if any errors 
in the timing or content of such notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Specific to the request to 
reopen, the claimant must be notified of both the reopening 
criteria and the criteria for establishing the underlying claim 
for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Letters dated in December 2006 and March 2007 satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, the letters advised the Veteran 
what information and evidence was needed to substantiate the 
claims decided herein.  It also requested that the Veteran 
provide enough information for the RO to request records from any 
sources of information and evidence identified by the Veteran, as 
well as what information and evidence would be obtained by VA, 
namely, records such as medical records, employment records, and 
records from other Federal agencies.  With respect to the Dingess 
requirements, these letters also provided the Veteran with notice 
of what type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.

The Board notes that the December 2006 and March 2007 letters 
also included the requirements pursuant to Kent.  These letters 
also explained to the Veteran why his claim for service 
connection for a low back disability was denied in July 2003.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, the 
Board concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the Veteran that any additional information or evidence in 
needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment records, VA treatment records and private treatment 
records are associated with the claims folder.  

Although there is no VA examination with a nexus opinion on file, 
none is required in this case.  Such development is to be 
considered necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim, but contains competent evidence of diagnosed 
disability or symptoms of disability; establishes that the 
veteran experienced an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 3.159(c)(4).  
Because not all of these conditions have been met with respect to 
the service connection issues decided herein, as will be 
discussed below,  VA examinations with nexus opinions are not 
necessary.  The Board does not know of any additional relevant 
evidence which has not been obtained.

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. 
Principi, 3 Vet. App. 510 (1992).  Regarding materiality, the 
Court has held that the newly presented evidence need not be 
probative of all the elements required to award the claim but 
that the evidence must tend to prove the merits of the claim as 
to each essential element that was a specified basis for the last 
final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence that is merely cumulative of other evidence in 
the record is not new and material even if it was not previously 
associated with the record/considered.  Anglin v. West, 203 F.3d 
1343 (Fed. Cir. 2000).

A claim of entitlement to service connection for low back 
disorder was denied in a July 2003 rating decision.  The RO 
determined that while a February 1980 in-service treatment record 
reported the Veteran was treated for a back disorder it was a 
short term acute problem and not a chronic condition.  In 
addition, the RO noted there was no continuity of symptomatology 
as the Veteran was not treated for a back disorder until five 
years after separation.  The Veteran did not appeal; accordingly, 
the July 2003 RO rating decision is final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.302.

Evidence received subsequent to the July 2003 decision indicates 
that the Veteran was treated on numerous occasions for low back 
pain at the VA medical center as well as by private physicians.  
In April 2003, the Veteran reported to a VA medical professional 
that he has had scoliosis "since birth" and has chronic back 
pain.  In May 2003, the Veteran stated he was discharged from the 
military as a result of his medical scoliosis which caused his 
inability to perform his duties.  According to private treatment 
records from the Summit Medical Group, dated January 2005, the 
Veteran was treated for a back impairment, which he reported was 
possibly due to scoliosis and with muscular spasms.  The Veteran 
requested the use of a brace for his back.  VA treatment records 
from January 2003 to January 2007 report the Veteran complained 
of and was treated for low back pain.  

Although the evidence is "new," in that the records were not 
previously seen, these numerous VA treatment records, private 
treatment records, the Veteran's statements, and military 
personnel records are not material since they are merely 
cumulative of medical evidence previously considered by the RO.  
The evidence previously considered already established that the 
Veteran had claimed chronic back pain since service.  

In addition, despite the Veteran's claims that he had scoliosis 
since birth and was discharged from his military service due to 
scoliosis was not previously considered, there is no objective 
medical evidence, or diagnosis, of scoliosis in the records.  
Namely, a VA radiology report dated January 1992 reported no 
significant findings.  In addition, there is no evidence in the 
Veteran's in-service personnel or treatment records indicating he 
was released from service due to his scoliosis.  Even assuming 
arguendo that the Veteran was diagnosed with scoliosis, there is 
no evidence of aggravation during service.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
On separation examination of April 1992, the Veteran's spine was 
normal.

Therefore, this "new" evidence fails to cure the defects 
presented by the previous decision, namely the lack of evidence 
that a low back condition was incurred in service or causally 
related to service or that it was aggravated by service.  As 
such, the request to reopen is denied.

Service Connection

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§3.303(a).

For the showing of a chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or diagnosis including the word "chronic."  Continuity 
of symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection may be presumed for certain chronic diseases, 
to include psychoses, which become manifest to a compensable 
degree within a prescribed period after discharge from service 
(one year), even though there is no evidence of such disease 
during the period of service, provided the Veteran had active 
service of 90 days or more. 38 U.S.C.A. §§ 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Schizophrenia

The Veteran claimed he has a psychiatric disorder, to include 
schizophrenia, as a result of his military service.  

The Veteran's in-service treatment records do not document any 
complaints or treatment for schizophrenia or of any other 
psychiatric disorders.  In addition, the April 1982 separation 
examination is also absent of any report of any psychiatric 
disorders.

According to the Veteran's post-service treatment records, the 
earliest report, a VA psychosocial assessment report, of symptoms 
of a psychiatric disorder was in September 1991.  The Veteran was 
treated for depression, and was admitted to the Veterans 
Administration Medical Center.  Upon examination he was diagnosed 
with organic mood disorder, among other things.  

Records from the Kentucky State Penitentiary reveal that the 
Veteran was diagnosed with chronic schizophrenia in July 2005; 
posttraumatic stress disorder (PTSD) was ruled out.  

Additionally, the Veteran was treated in December 2006 at a VA 
medical center where he was diagnosed with depression (not 
otherwise specified) with suicidal ideation, and a psychosis (not 
otherwise specified) was ruled out versus psychotic depression.  
There was no indication, nor did the Veteran report at this 
examination, that the Veteran's psychiatric disorder resulted 
from his military service.  

After consideration of the entire record and the relevant law, 
the Board finds that the Veteran's schizophrenia is not related 
to his active service, and service connection is not established.  
While the Board acknowledges the Veteran's various treatment and 
diagnoses of psychiatric disorders, including schizophrenia, 
there is no evidence that his disorders resulted from, or were 
aggravated by, his military service.  In addition, there is no 
evidence of any psychiatric disorder reported during service.  
Furthermore, there is no competent evidence of schizophrenia, or 
any other psychosis, manifested to any degree in the first year 
after the Veteran left active service.  See 38 C.F.R. §§ 3.307, 
3.309.

While the Veteran claims that his military service is linked to 
his schizophrenia, generally, a lay person, while competent to 
report symptoms, is not competent to comment on the presence or 
etiology of a medical disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492.  Consequently, while the Veteran is competent to 
report the existence of symptoms, he is not competent to report a 
chronic disorder resulted from service.  As stated above, in this 
case, the objective medical evidence does not establish that a 
chronic psychiatric disorder, to include schizophrenia, existed 
in-service as the records indicate normal mental health 
conditions at separation.

As noted, the first documented post-service evidence of treatment 
for symptoms of a psychiatric condition was in 1991, some years 
after the Veteran's discharge from military service.  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has determined that a lapse of time is a factor for consideration 
in deciding a service connection claim.  See Maxson v. Gober, 230 
F.3rd. 1330, 1333 (Fed. Cir. 2000).  

Consequently, in light of the lack of competent evidence 
establishing a link between the schizophrenia and service, 
evidence for the Veteran's claim is outweighed by the 
countervailing evidence.  Should the Veteran obtain additional 
evidence in support of his claim, he is certainly free to 
resubmit his claim.  However, in this case, as the preponderance 
of the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



Respiratory Disease

The Veteran submitted a claim in September 2006 for service 
connection for respiratory disease as a result of his military 
service.

The Veteran's in-service treatment records report that he was 
treated for an acute respiratory disease in July 1979 where he 
was issued two sick days.  The Veteran noted in his April 1982 
separation examination that he was not sure whether he had 
asthma.  Otherwise, there is no indication of chronic respiratory 
disease or residuals in service.

The post-service treatment records are absent of any complaint, 
diagnosis, or treatment for respiratory disease.  The RO 
requested the Veteran submit additional information regarding his 
claimed condition to include any additional medical evidence.  
However, the Veteran has not submitted any additional supporting 
documentation.

Although the Veteran's in-service treatment record reported 
treatment for respiratory disease, there is no evidence the 
condition was chronic and there is no evidence of a current 
condition after post-service.   Therefore, as there is no 
competent and probative evidence demonstrating that the Veteran 
has respiratory disease, service connection for such disorder is 
not warranted.  Without a disability, there can be no entitlement 
to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges the Veteran's claim, however, while the 
Veteran is competent to report his symptoms, he is not competent 
or qualified, as a layperson, to render a diagnosis or an opinion 
concerning medical causation.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Specifically, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu, supra.

The Board has considered the applicability of the benefit of the 
doubt doctrine but the preponderance of the evidence is against 
the Veteran's claim.  As stated above, the Veteran is free to 
resubmit his claim should he obtain additional evidence.  
However, here, the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
respiratory disease.  As such, that doctrine is not applicable in 
the instant appeal, and his claim must be denied.  38 U.S.C.A. § 
5107.


ORDER

New and material evidence not having been submitted, the 
Veteran's application to reopen his claim of entitlement to 
service connection for a low back disorder remains denied.

Entitlement to service connection for a psychiatric disorder, to 
include schizophrenia, is denied.

Entitlement to service connection for respiratory disease is 
denied.


REMAND

The Veteran submitted a claim in September 2006 stating that his 
right and left ankle disability resulted from his military 
service.

The Veteran's in-service treatment records indicate he was 
treated for left ankle pain in April 1980 and right ankle pain in 
January and February 1982.  The Veteran's April 1982 separation 
examination did not report abnormal conditions of the ankles.

According to post-service treatment records, the Veteran was 
treated for ankle pain in November 2004 and was fitted with an 
ankle brace.  

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the claim. 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2010).  Such an examination or opinion is necessary 
to make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability or 
symptoms may be associated with the claimant's active military, 
naval, or air service; but (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  Id.

A VA examination has not been provided for these claims and, in 
this case, based on the evidence of in-service treatment for 
bilateral ankle conditions, the Veteran's contentions, and post-
service medical treatment records, reporting a possible current 
condition, the Board finds that an examination and opinion are 
needed to afford the Veteran every consideration with respect to 
the present appeal. 

Finally, the latest VA treatment records are dated January 2007.  
Any VA treatment records available since January 2007 and any 
other treatment records identified by the Veteran should be 
obtained and incorporated in the record.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should ask the Veteran to identify 
any additional date(s) of treatment, the 
name(s) of the examining medical 
practitioner, and location(s) of treatment 
facility used since service, and any other 
pertinent information in locating such 
reports, which are not already part of the 
record, specifically, any VA treatment 
records available since January 2007.  The 
AMC should obtain complete records of all 
such consultation and evaluation from all 
sources identified by the Veteran.

2.	Once additional records are obtained, 
schedule the Veteran for a VA examination 
to identify any ankle disorders.  
Specifically, the VA examiner is asked to 
provide an opinion whether the Veteran's 
ankle problems treated during service are 
at least as likely as not related to (or 
are being aggravated by) any currently 
diagnosed disabilities.

All testing deemed necessary by the 
examiner should be performed and the 
results and opinions reported should be 
explained in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

3.	Following the completion of the foregoing, 
and after undertaking any other 
development it deems necessary, the AMC 
should readjudicate the Veteran's claims, 
considering all applicable laws and 
regulations.  If the claims are denied, 
the AMC should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


